

Exhibit 10.17


ARTISAN PARTNERS ASSET MANAGEMENT INC.
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
Franchise Share Award Certificate (Investment Team)
Artisan Partners Asset Management Inc. (“Artisan”), pursuant to the Artisan
Partners Asset Management Inc. 2013 Omnibus Incentive Compensation Plan (as
amended, from time to time, the “Plan”), has awarded restricted shares of
Artisan’s Class A common stock (“Franchise Shares”) to Grantee as set forth
below in consideration of Grantee’s service as an employee of Artisan or any of
its subsidiaries.
Grantee:
 
[ ]
Grant Date:
 
[ ]
Number of Franchise Shares:
 
[ ]
Vesting Eligibility Schedule:
 
20% of the Franchise Shares will become eligible to vest on [ ] of each of [ ],
[ ], [ ], [ ], and [ ].
As provided in the Award Agreement, with certain exceptions (including
application of the Franchise Protection Rules), Franchise Shares will vest only
after they have become eligible and Grantee has a Qualifying Retirement. There
is no proportionate or partial vesting in the period prior to a vesting date.

--------------------------------------------------------------------------------

This award is subject to all of the terms, conditions and restrictions set forth
in Grantee’s Franchise Share Award Agreement dated [ ] (including any schedules
and appendices thereto) (the “Award Agreement”) and the Plan, each of which has
been provided to Grantee and are incorporated herein by reference.
Grantee acknowledges receipt of copies of the Award Agreement and the Plan, has
read and understands the terms and provisions thereof, has had the opportunity
to consult with his or her legal, tax and financial advisors, and accepts this
award subject to all of the terms and conditions of the Award Agreement and the
Plan.
Artisan may, in its sole discretion, deliver this Franchise Share Award
Certificate, the Award Agreement, the Plan or any other documents related to
this award, by electronic means and request Grantee’s acceptance of this award
and the terms of the Award Agreement by electronic means. Grantee hereby
consents to receive such documents by electronic delivery, including by
accessing such documents on a website, and agrees to accept this award and the
terms of the Award Agreement through any on-line or electronic system utilized
by Artisan for this purpose.
Artisan Partners Asset Management Inc.


 
Grantee
By:
 
 
 
Title:
 
 
 





--------------------------------------------------------------------------------




ARTISAN PARTNERS ASSET MANAGEMENT INC.
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
FRANCHISE SHARE AWARD AGREEMENT
This Franchise Share Award Agreement (this “Award Agreement”) between [ ] (the
“Grantee”) and Artisan Partners Asset Management Inc. (“Artisan”) is effective [
].
1.
The Plan. Awards of Franchise Shares are made pursuant to the Artisan Partners
Asset Management Inc. 2013 Omnibus Incentive Compensation Plan (as amended, from
time to time, the “Plan”). Capitalized terms used but not defined in this Award
Agreement have the meanings as used or defined in the Plan.

2.
Forfeiture. Subject to Sections 3 through 5 and the terms of any employment,
severance or similar agreement between Grantee and the Company, if Grantee’s
Employment with the Company terminates for any reason prior to vesting, any then
unvested Franchise Shares shall be automatically forfeited and the Company shall
have no further obligations to Grantee or Grantee’s legal representative under
this Award Agreement.

3.
Vesting upon Qualifying Retirement. If Section 4 does not apply and if Grantee
(i) has given the Company at least one-year advance written notice of intention
to retire and (ii) has attained at least ten years of service with the Company
as of the retirement date, the Franchise Shares eligible to vest under any
applicable Vesting Eligibility Schedule (as set forth in any franchise share
award certificates) will vest on Grantee’s retirement date. Any shares not
eligible to vest under the applicable Vesting Eligibility Schedule as of the
retirement date shall be automatically forfeited on the retirement date.

If Grantee would have attained at least ten years of service with the Company as
of the retirement date but for the Company reducing the notice period and
causing the retirement date to occur prior to the date on which Grantee will
have attained ten years of service with the Company, then the ten-year service
requirement will be deemed to be satisfied as of the retirement date.
4.
Franchise Protection Rules. If during any portion of Grantee’s Employment with
the Company Grantee is or was a decision-making portfolio manager (meaning he or
she has or had investment discretion) with respect to any client accounts, then
the terms and conditions of this Section 4 shall apply in lieu of the terms and
conditions of Section 3.

(a)
Timing of Vesting. Subject to Section 5, if the conditions of section 4(b) have
been satisfied, the number of Franchise Shares calculated under section 4(c)
will vest on the 18-month anniversary of Grantee’s retirement date. If the
vesting date as determined under the prior sentence would otherwise fall on a
day that is prior to the sixth business day of the month, then the vesting date
shall be the sixth business day of the month. Any Franchise Shares not vesting
at the time provided for in this Section 4(a) shall be automatically forfeited
and the Company shall have no further obligations to Grantee or Grantee’s legal
representative under this Award Agreement with respect to the forfeited shares.

(b)
Conditions for Vesting. In order for Franchise Shares to vest under this section
4, (i) the Franchise Shares must be eligible to vest under the applicable
Vesting Eligibility Schedule (5-year pro rata





--------------------------------------------------------------------------------




eligibility) as of Grantee’s retirement date; (ii) Grantee must have given the
Company at least 18 months advance written notice of intention to retire; and
(iii) Grantee must have attained at least ten years of service with the Company
as of Grantee’s retirement date. Any shares not eligible to vest under any
applicable Vesting Eligibility Schedule as of the retirement date shall be
automatically forfeited on the retirement date.
If Grantee would have attained at least ten years of service with the Company as
of the retirement date but for the Company reducing the notice period and
causing the retirement date to occur prior to the date on which Grantee will
have attained ten years of service with the Company, then the ten-year service
requirement will be deemed to be satisfied as of the retirement date.
(c)
Number of Franchise Shares Vesting. The number of Franchise Shares vesting will
be calculated as set forth in the following table, where “Cumulative Organic
Contraction %” will equal (x) the cumulative net client cash flows of the
accounts managed by Grantee’s investment team beginning on the first day of the
month of Grantee’s retirement notice and ending on the last day of the month
prior to vesting (a 3-year period), divided by (y) the AUM in accounts managed
by Grantee’s investment team as of the first day of the month of Grantee’s
retirement notice.

Cumulative Organic Contraction %
% of Eligible Franchise Shares Vesting
Less than or equal to 33%:
100%
Between 33% and 67%:
(1 – Cumulative Organic Contraction %)
Greater than 67%:
0%



For example, (i) if the Cumulative Organic Contraction % is 20%, then 100% of
eligible Franchise Shares will vest; (ii) if the Cumulative Organic Contraction
% is 55%, then 45% of eligible Franchise Shares will vest; or (iii) if the
Cumulative Organic Contraction % is 70%, then 0% of the Franchise Shares will
vest. For the avoidance of doubt, if the cumulative net client cash flows during
the measurement period are positive, 100% of the eligible Franchise Shares will
vest.
(d)
Death after Retirement. If Grantee dies after having satisfied the retirement
conditions in (ii) and (iii) of Section 4(b) but prior to the 18-month
anniversary of the retirement date, the Franchise Shares eligible to vest as of
the retirement date will vest in full as of the date of Grantee’s death.

5.
Acceleration.

(a)
Change in Control: Upon a Change in Control, any outstanding Franchise Shares
will immediately vest in full.

(b)
Death or Disability while Employed: Notwithstanding any other provision in this
Agreement, upon termination of Grantee’s employment with the Company by reason
of death or Disability, the Franchise Shares will vest in full as of the date of
such termination. For purposes of this Award





--------------------------------------------------------------------------------




Agreement, “Disability” means Grantee’s inability to perform the essential
functions of his or her position, with or without reasonable accommodation, for
a period aggregating 180 days within any continuous period of 365 days by reason
of physical or mental incapacity.
(c)
Termination without Cause: If, on or after the fifth anniversary of a Grant Date
(as set forth in any franchise share award certificate), (i) the Company
terminates the Employment of Grantee without Cause and (ii) Grantee has attained
at least ten years of service with the Company as of the date of termination of
Employment, those Franchise Shares granted five years or more ago will vest in
full as of the date of such termination. In any dispute over whether the Company
terminated the Employment of Grantee without Cause, the burden shall be on the
Grantee to prove that the Company’s purpose in terminating the Employment of
Grantee was without Cause.

For purposes of this Section 5(c), “Cause” means the occurrence of any of the
following: (i) such Grantee’s material violation of any material contract,
company standard, policy or agreement whether written or oral between Grantee
and the Company; (ii) such Grantee’s commission or attempted commission of any
felony or any crime involving fraud, dishonesty or moral turpitude; (iii) such
Grantee’s attempted commission of, or participation in, a fraud or act of
dishonesty against the Company or any client of the Company; or (iv) such
Grantee’s willful, material violation of the applicable rules or regulations of
any governmental or self-regulatory authority that causes material harm to the
Company, such Grantee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity required by his or her
job description or such Grantee’s loss of any governmental or self-regulatory
license that is reasonably necessary for such Grantee to perform his or her
duties or responsibilities as an employee of the Company.
6.
Issuance and Delivery. Artisan may issue stock certificates or evidence
Grantee’s interest in Franchise Shares by using a book entry account with
Artisan’s transfer agent. Upon the vesting of Franchise Shares, Artisan will
cause to be delivered to Grantee shares of Common Stock free from risk of
forfeiture (but still bearing and/or subject to any other legends that may be
required by Artisan).

7.
Non-Transferability. Prior to vesting, Franchise Shares may not be sold,
transferred, assigned, pledged, hedged or otherwise disposed of in any manner
other than by will or by the laws of descent and distribution, and any attempt
to sell, transfer, assign, pledge, hedge or otherwise dispose of the Franchise
Shares in violation of this Award Agreement shall be void and of no effect.

8.
Privileges of Share Ownership. Subject to sections 6 and 7, effective upon the
applicable Grant Date, Grantee shall have all rights of a shareholder of Artisan
with respect to the Franchise Shares granted on that Grant Date, including
voting rights and rights to dividends. For the avoidance of doubt, Grantee shall
have no rights with respect to any forfeited shares, including shares (if any)
forfeited as of Grantee’s retirement date because such shares were not eligible
to vest under the applicable Vesting Eligibility Schedule. Notwithstanding the
foregoing, the Franchise Shares are subject to the Stockholders Agreement, dated
as of March 12, 2013 (the “Stockholders Agreement”), including the irrevocable
voting proxy included therein.

9.
Section 83(b) Election. Grantee hereby acknowledges that Grantee has been
informed that, with respect to the grant of Franchise Shares, if Grantee is
filing a U.S. federal income tax return for the year in which





--------------------------------------------------------------------------------




the grant of Franchise Shares occurs, Grantee may file an election (the
“Election”) with the United States Internal Revenue Service, within 30 days of
the grant, electing pursuant to Section 83(b) of the Code to be taxed currently
on the Fair Market Value of the Franchise Shares on the Grant Date. This will
result in recognition of taxable income to Grantee on the Grant Date, equal to
the Fair Market Value of the Franchise Shares on such date. Absent an Election,
taxable income will be measured and recognized by Grantee at the time the
Franchise Shares vest. Grantee is hereby encouraged to seek the advice of
Grantee’s own tax consultants in connection with the advisability of filing the
Election. GRANTEE UNDERSTANDS THAT ANY TAXES PAID AS A RESULT OF THE FILING OF
THE ELECTION GENERALLY WILL NOT BE RECOVERED IF THE FRANCHISE SHARES ARE
FORFEITED TO ARTISAN. GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE
RESPONSIBILITY AND NOT ARTISAN’S TO TIMELY FILE THE ELECTION, EVEN IF GRANTEE
REQUESTS ARTISAN OR ITS REPRESENTATIVE TO MAKE THIS FILING ON GRANTEE’S BEHALF.
GRANTEE MUST NOTIFY ARTISAN WITHIN 10 BUSINESS DAYS OF FILING ANY ELECTION.
10.
Tax Withholding. In connection with vesting or an Election, Grantee will pay, or
otherwise provide for to the satisfaction of the Company, any applicable
federal, state and local tax and social security withholding obligations of the
Company. At its sole discretion, in connection with a vesting, Artisan may
provide and/or require for payment by Grantee of withholding taxes through
either (i) cash payment or (ii) remitting to Artisan shares of Common Stock with
a fair market value (determined as of the date of vesting), in either case in an
amount equal to the statutory minimum amount of taxes required to be withheld.
In the latter case, without any further action by Grantee, Artisan will cause
its transfer agent to deduct the shares of Common Stock to be remitted from the
shares of Common Stock held of record by the Grantee. If Grantee shall fail to
make such payment or otherwise satisfy such obligations, the Company shall, to
the extent permitted by law, have the right (but not the obligation) to withhold
delivery of vesting shares and/or deduct from any payment of any kind otherwise
due to Grantee any federal, state or local tax and social security withholding
obligations with respect to the Franchise Shares. Notwithstanding the foregoing,
if at the time of vesting Grantee is a named executive officer of Artisan for
whom the Company has withholding obligations, Grantee will be required to Net
Share Settle, unless another method is specifically approved by the Compensation
Committee of the Board of Directors of Artisan.

11.
Compliance with Securities Laws. The issuance and delivery of Franchise Shares
shall be subject to compliance by Artisan and Grantee with all applicable
requirements under federal and state securities laws and with all applicable
rules of the New York Stock Exchange. Franchise Shares will not be issued or
delivered unless and until any then applicable requirements of federal and state
laws and regulatory agencies have been fully complied with to the satisfaction
of Artisan.

12.
Entire Agreement. This Award Agreement, together with any franchise share award
certificates, and the Plan constitute the entire agreement and understanding of
the parties with respect to the subject matter hereof and supersede all prior
understandings and agreements (whether written or oral) between the Company and
Grantee with respect to such subject matter.

13.
Notices. Any notice required to be given to Artisan under the terms of this
Award Agreement will be in writing or email and be delivered to Artisan’s Chief
Legal Officer. Any notice required to be given





--------------------------------------------------------------------------------




to Grantee will be in writing or email and delivered to the address or addresses
last maintained in the Company’s records.
14.
Binding Effect. Any action taken or decision made in good faith by the
Compensation Committee of the Board of Directors of Artisan in connection with
the construction, administration or interpretation of this Award Agreement will
lie within its sole and absolute discretion and will be final, conclusive and
binding on Grantee and all persons claiming under or through Grantee.

15.
Choice of Forum. As a condition to Grantee’s receipt of the Franchise Shares,
Grantee hereby irrevocably submits to the exclusive jurisdiction of any state or
federal court located in Delaware over any suit, action or proceeding arising
out of or relating to the Plan or this Award Agreement.

16.
Governing Law. This Award Agreement will be governed by and construed in
accordance with the laws of the State of Delaware without regard to its
principles of conflict of laws.

17.
Electronic Delivery and Signature. Artisan may, in its sole discretion, deliver
this Award Agreement, the Plan or any other documents related to the Franchise
Shares by electronic means and request Grantee’s agreement to the terms thereof
by electronic means. Grantee hereby consents to receive such documents by
electronic delivery, including by accessing such documents on a website, and
agrees to accept the terms of the Award Agreement through any on-line or
electronic system utilized by Artisan for this purpose.

    


Artisan Partners Asset Management Inc.


 
Grantee
By:
 
 
 
Title:
 
 
 





